DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment of 09 December 2021 has been entered.
Disposition of claims:
	Claims 1, 12, and 20 have been amended.
	Claims 1-20 are pending.
	Claims 4-5, 11, and 17 are withdrawn from consideration.
The amendments to claims 1, 12, and 20 has overcome the rejections of claims 1-2, 6, and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Ashby et al. (“The Direct Bradsher Reaction. Part 11.l Synthesis of Pyrylium and Thiopyrylium Salts”, J. Chem. Soc., Perkin Trans. 1 (1973) pp. 1104-1107.) set forth in the last Office action. The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) the rejections of claims 1-2, 6, and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Ashby et al. (“The Direct Bradsher Reaction. Part 11.l Synthesis of Pyrylium and Thiopyrylium Salts”, J. Chem. Soc., Perkin Trans. 1 (1973) pp. 1104-1107.) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Election/Restrictions
The response of 12 August 2019 to the Requirement for Restriction/Election of 28 June 2019 elected Species I (the compounds having the structure of Formula 3-1. Claims 1-2, 6-9, 12-15, and 19-20 read on this election.
The Office Action of 09 September 2021 examined these claims with regard to the elected species. As outlined above, all of the rejections under 35 U.S.C. §103(a) set forth in the office action of 09 September 2021 have been withdrawn.
An updated search of the prior art did not show the elected species. As only claim 20 is specifically drawn to applicants’ elected species in independent form, only claim 20 has been indicated as allowable. Claims written in independent form which require all the limitations of the elected species along with any dependent claims which require all the limitations of the elected species would be allowable.  The search was expanded to find an examinable species based on MPEP 803.02.

Examinable Species
The examinable species is the compounds having the structure of the instant Formula 3-2.
The Examinable species reads on claims 1-3, 6-8, 10, 12-16, and 19
Claims 4-5, 9, 11, and 17-18 are withdrawn from consideration.

With regard to the instant claims 10 and 19 only, a search of the prior art did not show the examinable species. As none of the claims were specifically drawn to the current examinable species in combination with the limitations of one of claims 10 and 19 in independent form, none of these claims have been indicated as allowable. However, claims written in independent form which require all the limitations of claims 10 and 19 as well as being limited to the limited current examinable species along with any dependent claims which require all the limitations of claims 10 and 19 as well as being limited to the limited current examinable species would be allowable.
Claims 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as being limited to the current examinable species. This objection to the claims is only with respect to the current examinable species.
It is noted that the potential allowability of claims 10 and 19 has not be determined with respect to species beyond the current examinable species, i.e. potential examinable species that could found once the search is expanded beyond the current examinable species.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-8, and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martynova et al. (US 2014/0042370 A1) (hereinafter “Martynova”).
Regarding claims 1-3, 7, and 12-16: Martynova discloses an organic electroluminescence device comprising a first electrode, a hole transport region provided on the first electrode, an emission layer provided on the hole transport region, an electron transport region provided on the emission layer, and a second electrode provided on the electron transport region {paragraphs [0178]-[0179] and Table 1: Example E17}.
The hole transport region includes a hole injection layer disposed on the first electrode, a first hole transport layer disposed on the hole injection layer, and a second hole transport layer disposed on the first hole transport layer and adjacent to the emission layer {paragraphs [0178]-[0179] and Table 1: Example E17}
The Examiner notes that the electron blocking layer (EBL) of Martynova is being equated with the instant second hole transport layer. The EBL of Martynova must necessarily transport hole to the emission layer, thus it can be equated with the instant second hole transport layer.
The second hole transport layer includes the compound shown below {(paragraphs [0178]-[0179] and Table 1: Example E17, Compound 6d is the material of the EBL of Martynova, which is being equated with the instant second hole transport layer.), (p. 73, Compound 6d)}.

    PNG
    media_image1.png
    877
    960
    media_image1.png
    Greyscale

Where the compound above has the structure of the instant Formula 3-2-2 where: X1 is S; L2 is alkylene; n1 is 1 and R5 (R1 of Formula 1) is aryl; n2 is 0; L1 is amino. 
It is noted that R1 that is aryl is joined to form a ring with L1 that is amino. The instant specification and the instant claims are silent as to the joining of substituents to form a ring. Therefore, under a broadest reasonable interpretation in light of the 

Regarding claim 8: Martynova discloses all of the features with respect to claim 1, as outlined above. Neither claim 1 nor claim 8 requires that n2 be nonzero. Therefore, the compound of Martynova meets the limitations of claim 8 where n2 is 0, and R2 is not present.

Claim(s) 1-3 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hildebrandt et al. (US 2019/0019957 A1) (hereafter “Hildebrandt”).
Regarding claims 1-3 and 6: Hildebrandt discloses the compound shown below {p. 35, Table 5, Compound No. 2}.

    PNG
    media_image2.png
    506
    1221
    media_image2.png
    Greyscale

Where in the compound shown above: Cy1 has the structure of Formula 2-1, and Cy2 has the structure of Formula 2-2; L1 and L2 are each oxy; n1 is 0; n2 is 2 where each R2 is substituted heteroaryl; m is 0.

Claim(s) 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grol et al. (“Synthesis of Isomeric Thienobenzothiazines and Their Effect on Dopamine Metabolism in Rat Brain” Journal of Medicinal Chemistry. 1980, vol. 23, pp. 322-324.) (hereafter “Grol”).
Regarding claims 1-3 and 7: Grol discloses the compounds shown below {p. 322}.

    PNG
    media_image3.png
    853
    818
    media_image3.png
    Greyscale


Allowable Subject Matter
Claim 20 is allowed.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
As described in paragraphs 17-34 of the Office action of 04 March 2021, Buesing et al. (US 2011/0266533 A1) (hereafter “Buesing”) represents the closest prior art. However, Buesing does not teach wherein the instant L1 through L4 are each selected from the group consisting of a substituted or unsubstituted divalent alkyl group having 1 to 10 carbon atoms, a substituted or unsubstituted divalent silyl group, a substituted or unsubstituted divalent oxy group, or a substituted or unsubstituted divalent thio group. The compounds of Buesing require at least one of the instant L1 and L3 or the instant L2 and L4 to be a divalent amino group. The prior art does not teach modifying Buesing such that the instant L1 through L4 are selected from the group consisting of a substituted or unsubstituted divalent alkyl group having 1 to 10 carbon atoms, a substituted or unsubstituted divalent silyl group, a substituted or unsubstituted divalent oxy group, or a substituted or unsubstituted divalent thio group.
Furthermore, the prior art as a whole does not teach compounds in which the instant L1 through L4 are each selected from the group consisting of a substituted or unsubstituted divalent alkyl group having 1 to 10 carbon atoms, a substituted or unsubstituted divalent silyl group, a substituted or unsubstituted divalent oxy group, or a substituted or unsubstituted divalent thio group. Nor does the prior art as a whole teach 1 through L4 are selected from the group consisting of a substituted or unsubstituted divalent alkyl group having 1 to 10 carbon atoms, a substituted or unsubstituted divalent silyl group, a substituted or unsubstituted divalent oxy group, or a substituted or unsubstituted divalent thio group.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/           Primary Examiner, Art Unit 1786